IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,228-01


                   EX PARTE CHRISTOPHER JAMES DORN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 25,709-A IN THE 258TH DISTRICT COURT
                               FROM POLK COUNTY


       Per curiam.

                                            ORDER

       Applicant pled guilty to aggravated kidnapping under a plea agreement for a fifteen-year

prison sentence. There was no direct appeal. Applicant filed a pro se application for a writ of habeas

corpus alleging that his guilty plea was not voluntary. The trial court entered an order designating

issues and appointed habeas counsel, who filed an amended habeas application. Applicant says the

victim has been making statements to others that removes or lessens Applicant’s culpability, he

presents an exculpatory affidavit from a co-defendant, and he says he did not understand that he had

a possible defense to the kidnapping charge. The trial court has set several dates for an evidentiary

hearing but has had to continue the settings. The district clerk properly forwarded the habeas

application to this Court. See TEX . R. APP . PROC. 73.4(b)(5).
                                                                                                       2

        Regarding his claim about counsel, Applicant says that he “did not understand at the time of

his plea, if he was forced to assist in a criminal act for fear of his own personal safety in addition to

being verbally threatened and physically assaulted, that it amounts to ‘duress’ and therefore not held

accountable for such criminal acts” (emphasis in original). The affidavit habeas counsel submitted

from a co-defendant supports Applicant’s account of duress, and habeas counsel details her own

unsuccessful efforts to contact the victim. There is no response from trial counsel regarding his

discussions with Applicant about the facts of the offense and possible defenses, and there are no

findings from the trial court resolving the disputed factual issues it designated.

        Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel

to respond to Applicant’s claims that Applicant’s guilty plea was involuntary. In developing the

record, the trial court may use any means set out in Article 11.07, § 3(d). The trial court shall then

make findings of fact and conclusions of law as to whether Applicant’s plea was involuntary. The

trial court may make any other findings and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: December 16, 2020
Do not publish